            Case 1:19-cr-00571-VEC Document 62 Filed 04/21/21 Page          1 ofSDNY
                                                                         USDC    2
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 4/21/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
UNITED STATES OF AMERICA                                     :
                                                             : 19-CR-571 (VEC)
                -against-                                    :
                                                             :     ORDER
JOHN LAMBERT,                                                :
a/k/a “Eric Pope,”                                           :
                                               Defendant. :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS Mr. Lambert is scheduled to be sentenced on Tuesday, May 11, 2021, at

11:00 A.M. in Courtroom 443 of the Thurgood Marshall United States Courthouse, located at 40

Foley Square, New York, New York 10007, Dkt. 60;

       WHEREAS New York State has lifted its quarantine requirements for out-of-state

travelers, see COVID-19 Travel Advisory, N.Y. State, https://coronavirus.health.ny.gov/covid-

19-travel-advisory (last visited Apr. 21, 2021) (“Asymptomatic travelers entering New York

from another country, U.S. state, or territory are no longer required to test or quarantine as of

April 10, 2021.”);

       WHEREAS the Southern District of New York does not require out-of-state travelers to

quarantine prior to entering the courthouse;

       WHEREAS the Southern District of New York does not require fully vaccinated out-of-

state travelers to present a negative COVID test upon entry; and

       WHEREAS the Southern District of New York does require out-of-state travelers who

are not fully vaccinated to present a negative COVID PCR diagnostic test administered within

two days prior to entry to the courthouse;
            Case 1:19-cr-00571-VEC Document 62 Filed 04/21/21 Page 2 of 2




          IT IS HEREBY ORDERED that Mr. Lambert’s May 11, 2021 sentencing will proceed in

person as scheduled. With no quarantine requirements as an impediment to travel, the Court sees

no reason to further postpone the sentencing.

          IT IS FURTHER ORDERED that Mr. Lambert, Defense counsel, and victim Penn Little

must review the Court’s entry requirements for out-of-state travelers, including Standing Order

M10-468 (21-MC-164). For additional information, see https://www.nysd.uscourts.gov/covid-

19-coronavirus.

          The Clerk of Court is respectfully directed to mail a copy of this Order to W. Penn Little,

at 200 West Madison Street, Suite 2100, Chicago, Illinois 60606, and to note the mailing on the

docket.



SO ORDERED.

                                                          _________________________________
Date: April 21, 2021                                            VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                                 2 of 2
